Citation Nr: 1411270	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-45 308	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected post status rupture, right hamstring with muscle herniation and reduced strength of right knee on flexion disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service-connected right post status rupture, right hamstring with muscle herniation and reduced strength of right knee on flexion disability.  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to March 1987.  He had subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a July 2013 Board hearing before the undersigned.  A transcript of the hearing associated with the claim file.  

Also in July 2013, the Veteran submitted additional evidence and waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2000 rating decision denied entitlement to service connection for a low back disability and a right hip disability and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  A February 2003 rating decision denied entitlement to service connection for a low back disability and a right hip disability and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period. 

3.  A November 2006 rating decision denied a claim to reopen entitlement to service connection for a low back disability and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period. 

4.  Evidence received since the final February 2003 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right hip disability.

5.  Evidence received since the final November 2006 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision, which denied entitlement to service connection for a low back disability and a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The February 2003 rating decision, which denied entitlement to service connection for a low back disability and a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  The November 2006 rating decision, which denied a claim to reopen entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right hip disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for both a low back disability and a right hip disability.  This award represents a grant of these two specific issues on appeal, although the merits of each claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for a low back disability and a right hip disability in December 1999.  In a February 2000 rating decision, the RO denied the claims.  The Veteran did not appeal the February 2000 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In March 2002, the Veteran again submitted claims of service connection for a low back disability and a right hip disability which were denied again on the merits in a February 2003 rating decision.  The Veteran did not appeal the February 2003 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  A November 2006 rating decision denied a claim to reopen service connection for a low back disability.  The Veteran did not appeal the November 2006 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Finally, a September 2009 rating decision denied the claims reopen to entitlement to service connection for a low back disability and a right hip disability as new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  The denial of the claims was continued in a September 2010 statement of the case.  However, in a March 2012 supplemental statement of the case, the claim for a right hip disability was reopened and addressed on the merits; however, the low back disability claim was not reopened.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the February 2003 rating decision, which denied the claim of entitlement to service connection for a right hip disability, the evidence of record included, service treatment records, VA treatment records, VA examinations dated May 2002, October 2002, and a December 2002 examination addendum, and statements from the Veteran.

With respect to the November 2006 rating decision, which denied the claim to reopen entitlement to service connection for a low back disability, the evidence of record included, service treatment records; VA treatment records; private treatment records including from Scott Orthopedics Center, and Cabell Huntington Hospital, a VA examination dated November 2006, and statements from the Veteran.

New evidence added to the record since the February 2003 and November 2006 rating decisions, consists of additional VA treatment records, a December 2011 VA examination for the hip and thigh, and July 2013 testimony from the Veteran.  Specifically, the December 2011 VA examiner diagnosed the Veteran with enthescopathy of the hip region as well as mild degenerative joint disease in both hips.  An August 2011 VA treatment record noted the Veteran had ankylosing spondylitis as well as advanced degenerative changes throughout the spine which may have been contributed to by his service-connected hamstring injury or to activities during service like jumping out of planes.  Additionally, in July 2013 testimony, the Veteran stated he believed his right hip disability and low back disability are related to parachutes jumps during service.  

The Board finds that this evidence is new, particularly the July 2013 testimony, because it was not previously before VA decision makers.  The evidence is also material because the evidence shows that the Veteran currently has a right hip disability and a low back disability and provides evidence on a possible nexus between the disabilities and service.  When the claims were denied by the RO on the merits in the February 2000 rating decision, the medical records showed pain in the right hip and pain in the low back, and the claims were not well-grounded because there was no nexus between the pain and service.  The February 2003 rating decision also denied the claims due to a lack of nexus evidence between the disabilities and service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate each of the claims and it raises a reasonable possibility of substantiating the claims.  These finding are consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect to each claim, as the Veteran contends disabilities were sustained from parachute jumps during services.  The December 2011 VA examination afforded for the Veteran's right hip disability is discussed below in the remand section.  Accordingly, the claims of entitlement to service connection for low back disability and a right hip disability are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merits of the claims are addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a low back disability, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to reopen entitlement to service connection for a right hip disability, to that extent only, the appeal is granted.


REMAND

The record contains two opinions with respect to the relationship between the Veteran's right hip disability and service.  In May 2010, the VA examiner stated that the Veteran's right hip pain is as likely as not related to his service-connected right hamstring injury.  However, this opinion is inadequate as it does not actually make a diagnosis with respect to the Veteran's right hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In December 2011, the Veteran has afforded another VA examination; however, the Board finds also this opinion is also inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  This is because the December 2011 VA examiner noted mild degenerative joint disease of both hips but does not address this diagnosis is the rationale.  Also, the December 2011 VA examiner did not address a right hip disability on a direct incurrence basis or specifically in relation to any parachute jumps during service.  Thus, the December 2011 medical opinion is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The record reveals that the Veteran received benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as the record indicates social security disability was received due, in part, to a right leg injury.  Thus, the SSA records should be obtained upon remand.
The Veteran receives regular treatment from the Portsmouth Community Based Outpatient Clinic in Portsmouth, Ohio.  Thus, on remand updated treatment records from the Chillicothe, Ohio VA Medical Center (VAMC), and any associated outpatient clinics, from February 2012 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Additionally, the Veteran's complete Army National Guard records should be requested on remand.  Some service personnel records and service treatment records have been obtained.  However, in July 2013 testimony, the Veteran stated he completed 98 parachute jumps in 2001 and the Board acknowledges that this date is not supported by other evidence of record.  Nonetheless, the claims file does not contain any records from 2001, and there may be additional service records from the Veteran's Army National Guard service available.  Additionally, all periods of the Veteran's active duty for training or inactive duty for training should be verified.  

Finally, the Board finds that adjudication of the reopened claim of entitlement to service connection for low back disability on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the RO did not reopen the claim for entitlement to service connection for a low back disability or consider it on the merits de novo.  Accordingly, entitlement to service connection for a low back disability must be remanded to the RO for consideration of such in the first instance on the merits and in light of the new evidence.  Id.

Accordingly, the case is REMANDED for the following actions:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain updated VA treatment records, from the Chillicothe, Ohio VAMC and any associated outpatient clinics, from February 2012 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Contact the appropriate records custodian and request the Veteran's complete records from his service in the Army National Guard.  Additionally, all periods of the Veteran's active duty for training or inactive duty for training should be verified.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right hip disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's right hip disability was present in service, was caused by service, or is otherwise related to service, to include as a result of parachute jumps.

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip disability was caused or aggravated by a service-connected disability to include the Veteran's service-connected right hamstring disability.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's low back disability was present in service, was caused by service, or is otherwise related to service, to include as a result of parachute jumps.

b.  If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or aggravated by a service-connected disability to include the Veteran's service-connected right hamstring disability.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

6.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


